 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   CARLOS D. CORTEZ,                                    Case No. 1:20-cv-00597-SAB

12                  Plaintiff,                            ORDER REQUIRING PARTIES TO SHOW
                                                          CAUSE WHY THIS ACTION SHOULD
13          v.                                            NOT BE DISMISSED FOR FAILURE TO
                                                          COMPLY WITH COURT ORDER
14   FCA US, LLC,
                                                          (ECF No. 19)
15                  Defendant.

16

17         On January 15, 2021, a notice of settlement was filed in this matter and the parties were

18 ordered to file dispositional documents within thirty days. (ECF Nos. 13, 14.) On February 9,

19 2021, and March 15, 2021, the parties filed a joint status report seeking additional time to file
20 dispositive documents and the deadline was extend. (ECF Nos. 15, 16, 17, 18.) On March 16,

21 2021, the parties were ordered to file dispositional documents on or before May 14, 2021. (ECF

22 No. 19.) The deadline for dispositional documents to be filed has passed without the parties

23 filing dispositional documents or otherwise responding to the March 16, 2021 order.

24         This matter has settled and the parties have been provided with four months to finalize

25 the settlement and file dispositional documents.

26         Accordingly, IT IS HEREBY ORDERED that, within five (5) days of the date of entry of

27 this order, the parties SHALL SHOW CAUSE IN WRITING why this action should not be

28 dismissed for failure to comply with the March 16, 2021 order. The parties are advised that


                                                      1
 1 failure to comply with this order will result in the issuance of sanctions up to and including

 2 dismissal of this action.

 3
     IT IS SO ORDERED.
 4

 5 Dated:     May 28, 2021
                                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
